Citation Nr: 1723329	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU) prior to November 4, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Board granted an initial disability rating of 60 percent for CAD, effective June 29, 2000.  The Board also found that the issue of entitlement to a TDIU had been reasonably raised by the record as part of the Veteran's appeal concerning CAD and remanded the TDIU issue for further development and consideration (for the period prior to November 4, 2014).  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

After the issuance of a November 2016 supplemental statement of the case that addressed the TDIU issue, the Veteran submitted a December 2016 statement with a substantive appeal (VA Form 9), in which he requested a Board video conference hearing.  To ensure full compliance with due process requirements, a remand is required in order to schedule the Veteran for the requested hearing.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing at the appropriate RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

